DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims priority to  62/923,905 filed 10/21/2019.

Status of Claims
Claims 1-2, 5-7, 10-18 and 21 are pending and under examination. 

Election/Restrictions
Applicant’s election without traverse of the species cannabinoid, beta-caryophyllene (BCP) and acne vulgaris in the reply filed on Nov 7 2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 21 recites a “use” of the claimed topical cannabinoid composition of claim 1 without reciting an affirmative method step to define said use. For example, contrast claim 21 with claim 18 reciting a method comprising “applying” the topical cannabinoid composition of claim 1.
For purposes of examination, claim 21 is treated as a method of treatment claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112 , second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112 , the applicant), regards as the invention. As noted above, for purposes of examination, claim 21 is treated as a method of treatment claim.
Claim 21 recites a use of the claimed topical cannabinoid composition for treating acne.
Claim 21 is indefinite as it is a method of treating acne, but does not recite an affirmative action method step to define this method, i.e., administering/administration, dosing the patient, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5-7, 10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/089583A1 May 9 2019.
Claim 1 is directed to a topical cannabinoid composition comprising 
a cannabinoid at 0.1-10% (w/w), 
an antioxidant at 0.01-5% (w/w), 
an anti-microbial agent at 0.01-2% (w/w), 
an anti-inflammatory agent at 0.01-5% (w/w) and 
a skin conditioning agent at 0.01-5% (w/w) 
wherein the topical cannabinoid composition comprises less than 20% (w/w) of simple polyol, 
wherein the cannabinoid is cannabidiol (CBD), and wherein the anti-inflammatory agent is beta-caryophyllene.
Regarding the intended use of claim 1 as a topical formulation, WO 583 discloses its claimed formulations are intended for dermal and topical uses, see claim 31 and see page 4,lines 4-6. Regarding claim 1, WO 583 discloses various exemplary cannabinoid formulations comprising cannabinoids such as cannabidiol (CBD) and various anti-inflammatory agents such as borneol, bisabolol, linalool (LIN), limonene (LIM), Terpineol and elected species beta-caryophyllene (BCP), see page 37, lines 5-20. See below.

    PNG
    media_image1.png
    179
    500
    media_image1.png
    Greyscale

Further, see Table 1 starting at page 38.
Regarding claim 1 and the limitations of a CBD (elected cannabinoid) and beta-caryophyllene (the elected anti-inflammatory agent, in weight concentration of 0.01-5% (w/w)), WO 583 discloses the following composition comprising CBD and beta caryophyllene (1.0-5.0%), see Table 1, page 38. 
Regarding claim 1 and the limitation of a cannabinoid at 0.1-10% (w/w), such as CBD, WO 583 discloses embodiments of its compositions where the concentrations are 0.1 mg/ml to 100 mg/mL, see claim 31. See also page 25, first full paragraph noting concentrations of CBD in this mg/mL concentration range. While not reciting the claimed w/w %, it would be routine to optimize the claimed concentrations of mg/mL in to w/w concentrations for one of ordinary skill in the art. 
The adjustment of particular conventional working conditions (e.g., dosage or concentration of a given compound or composition, pH or pharmaceutical excipient, carrier or form of a pharmaceutical composition) is deemed merely a matter of judicious selection and routine optimization of a result-effective parameter that is well within the purview of the skilled artisan.
Regarding claim 1 and the limitation of antimicrobial compound in the claimed range, WO 583 discloses the antimicrobial compounds terpinolene 3% and terpineol 3%, see Exemplary Examples, page 37.  Regarding claim 1 and the limitation of anti-microbial agents, WO 583 discloses terpenes (and the interchangeable term terpenoid) refers to a large and diverse class of compounds know to be investigated for their antibacterial effect, see page 8. 
Regarding claim 1 and the limitation of an anti-inflammatory agent, WO 583 discloses Beta-caryophyllene, page 9, line 24-35 and also Exemplary Examples, page 38. Regarding the limitation of claim 1 and skin conditioning agents, such as various natural oils, WO 583 discloses formulations of less than 5%, 4%, 3%, 2% and 1% of fruit oils including coconut oils, see page 26, lines 18-28. It is noted that with regard to claims 1 and 2, the various formulations of WO 583 disclose a lack of polyols, thus meeting the limitations of less than 20% or 5% polyol.
While WO 583 does not necessarily recite the claimed w/w concentration of the claimed cannabinoid component, such as CBD, the calculation of the claimed w/w concentration is within the purview of one of ordinary skill in the art, as WO 583 discloses mg/ML concentrations which are routinely optimized to into w/w concentrations as claimed.
The rationale to support a finding of obviousness is the combination of known prior art elements (CBD and beta-caryophyllene combination with the claimed excipients) according to a known method to predictably yield the claimed composition.
Regarding claims 5-6 and the limitation of an antioxidant/anti-microbial agent, WO 583 discloses various oils near identical to those listed in claim 5, including rosemary oil, jasmine oil, lemon oil, mint oil, orange oil and peppermint oil, see page 26, lines 18-28.  
Regarding claim 7 and the limitation of tea tree oil, WO 583 discloses the use of tea tree oil, see page 12, lines 7 and lines 11-16.  WO 583 discloses that gamma-terpinene is naturally sourced from tea tree oil and gamma-terpinene has exhibited antimicrobial properties, see Id.
Regarding claim 10 and various skin conditioning agents, WO 583 lists the claimed skin agents, including natural oils such as avocado oil, see page 27, line 33 to page 28, line 4.
Regarding claims 15-16 and the limitations of topical formulations, in particular a gel, WO 583 discloses topical forms such as creams, hydrogel, sprays and aerosol, see page 27, lines 2-4.
Therefore, the claimed invention is obvious over the cited prior art.

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/089583A1 May 9 2019, as applied to claims 1, 2, 5-7, 10 and 15-16 in view of WO 2018/085535 A1.
The teachings of------------------ WO 583 are as applied supra (see 35 U.S.C. 103 rejection), and are herein incorporated by reference in their entirety.  While WO 583 discloses the invention of claims 1, 2, 5-7, 10 and 15-16, it does not necessarily recite those of claims 11 and 14. 
A rationale to look towards the teachings of WO 535 with regard to those of WO 583, as both are directed to topical cannabinoid formulations, one of ordinary skill in the art would have a rationale to look towards combining the cited prior art, as the combination of prior art elements (the topical composition WO 583 with the hemp seed oil and pH of WO 535) according to known methods to yield predictable results (the claimed topical cannabinoid composition). 
Regarding claim 11 and the limitation of hemp seed oil, WO 535 discloses use of hemp seed oil for its topical cannabinoid formulations, see paragraph 129.
Regarding claim 14 and the limitation of a pH of 5-7, WO 535 discloses a pH of approximately 4.5 up to a pH of approximately 7.3, to accommodate the healthy skin’s pH of 4.7, see paragraph 129.
Therefore, the claimed invention is obvious over the cited prior art. 

Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/089583A1 May 9 2019, as applied to claims 1, 2, 5-7, 10 and 15-16 in view of WO 2018023164 A1.
The teachings of------------------ WO 583 are as applied supra (see 35 U.S.C. 103 rejection), and are herein incorporated by reference in their entirety.  While WO 583 discloses the invention of claims 1, 2, 5-7, 10 and 15-16, it does not necessarily recite those of claims 18 and 21. 
A rationale to look towards the teachings of WO 535 with regard to those of WO 164, as both are directed to topical cannabinoid formulations, one of ordinary skill in the art would have a rationale to look towards combining the cited prior art, as the combination of prior art elements (the topical cannabinoid composition WO 583 for treating acne as per WO 164) according to known methods to yield predictable results (the claimed topical cannabinoid composition). 
Regarding claims 18 and 21, WO 164 discloses the treatment of acne with its taught cannabinoid pharmaceutical compositions, see paragraph 76. As noted above, for purposes of examination, claim 21 is treated as a method of treatment claim.
Therefore, the claimed invention is obvious over the cited prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-7, 10-18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17811972 (reference application) in view of WO 2019/089583A1 and in further view of WO 2018023164 A1, as applied further to claims 18 and 21.
 Although the claims at issue are not identical, they are not patentably distinct from each other because  the pending claims and reference claims are both directed to topical cannabinoid compositions comprising a cannabinoid (such as CBD), a humectant, a penetration enhancer and an emulsifier as claimed, see claim 1 of the reference application. Further, claims 2-20 of the reference application recite the claimed cannabinoid (CBD), a teaching of a glycol of less than 5 or 10%, a humectant (glycerin as claimed), the claimed emulsifier, and  the claimed pH.  
 While directed to similar topical cannabinoid formulations as claimed, the reference ‘972 Application does not necessarily recite, an antioxidant, an anti-microbial agent, an anti-inflammatory agent and a skin conditioning agent, at the ranges claimed.
To address these limitations of claims 1-2, 5-7, 10-18 and 21, it is noted that WO 583 discloses topical cannabinoid formulations comprising CBD and beta-caryophyllene, as well as antioxidants, antimicrobial agents and a skin conditioning agents as claimed, see page 38 and Table 1 as noted above. 
Regarding claims 18 and 21, WO 164 discloses the treatment of acne with its taught cannabinoid pharmaceutical compositions, see paragraph 76.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629